DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 15/828,740 application filed 12/01/2017.  Examiner acknowledges the reply filed 02/08/2021.

Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “…wherein the sheath further comprising…” should be amended to “wherein the sheath further comprises…” to correct a grammatical error.  
Further, the limitation “a cannula fixing part of fixing the cannula housed in the opening” should be amended to correct one or more typographical errors.
Further, the limitation “an attachment part rotatably supporting the sheath in a direction of housing the cannula” should be amended to correct one or more typographical errors.
Claim 4 is objected to because the term “the cylindrical pin” (line 4) raises an issue of lack of antecedent basis because the claim recites “cylindrical pins” (line 2); thus, it may not be clear what cylindrical pin is being referred to in line 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the new matter is that “a width of the protrusive stopper in a widthwise direction of the sheath does not exceed a width of a distal end of sheath.” On the contrary, the figures, specifically Figs. 5A and 6-9A appear to show the width of the stopper in a widthwise direction exceeding a width of a distal end of the sheath. Fig. 5A, for example, illustrates that the stopper has edges that slightly overhang the edges of the distal part 52 which contains the distal end of the sheath. An annotated Fig. 5A of the instant application is provided below for benefit of Applicant, showing the edge of the stopper and the width “w” of the distal end of the sheath.

    PNG
    media_image1.png
    469
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    488
    media_image2.png
    Greyscale


Instant application, Fig. 5A (annotated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (U.S. Pat. 6,699,217 B2, hereinafter “Bennett”) in view of Newby et al (U.S. Pat. 6,984,223 B2, hereinafter “Newby”) in view of Debreczeni (U.S. Pat. 5,462,534, hereinafter “Debreczeni”).

a hub 60 (Fig. 2) including a proximal end (in the vicinity of element 80) connecting with a syringe (see Fig. 18) and a distal end (in the vicinity of element 66); 
a cannula 40 (Fig. 2) including a proximal end connecting with the distal end of the hub (i.e., the proximal end of the lumen connects to the distal end of the hub by being inserted into ribbed end 66 of the hub), a lumen extending in a longitudinal direction of the cannula (i.e., the cannula is hollow), and a distal end 44 (Fig. 2); 
a collar 90 (Fig. 2) attached to the hub and having a sheath attachment part 114 (Fig. 2); 
a protector 50 (Fig. 2) covering the distal end of the cannula by being attached to the hub or the collar (see Figs. 1 and 8 and col. 8, lines 34-37), and being detachable to expose the distal end of the cannula (see col. 8, lines 57-59); and 
an opening 160 (Fig. 3A) partially extending along at least a longitudinal direction of the sheath so as to house the cannula, 
wherein the sheath further comprises: 
a cannula fixing part 230b or 230c (Fig. 3A) for fixing the cannula housed in the opening; 
an attachment part 182 (Fig. 2) rotatably supporting the sheath in a direction of housing the cannula when the protector is detached to expose the distal end of the cannula, the attachment part being attached to the sheath attachment part of the collar (see Fig. 2); 

a protrusive stopper 228 (Fig. 6) located on the sheath and projecting away from the outer surface and in a direction in which the sheath is rotated to reveal the cannula (i.e., the stopper 228 projects vertically from top wall 163 of the sheath, and as the sheath is rotated, the stopper will rotate in the same direction), so that a finger of a user pushes the stopper of the sheath thereby to house the cannula in the opening (the limitation of a “finger of a user pushes the stopper of the sheath thereby to house the cannula in the opening” appears to recite an intended use limitation, which does not impart a structural limitation to the claim), wherein a width of the protrusive stopper in a widthwise direction of the sheath does not exceed a width of a distal end of sheath (illustrated clearly in Fig. 2 and 7 showing that the stopper 228 has a smaller diameter than the width of the distal end of the sheath); 
a concave recess 172/184 (Fig. 1; element 172 is a guide area that comprises a slightly upwardly sloping first ramp 184 defining the concavity) provided on the outer surface of the sheath and used as a finger guiding region configured to be contacted by a finger of a user operating the sheath (the limitation of “used as a finger guiding region configured to be contacted by a finger of a user operating the sheath” appears to recite an intended use limitation, which does not impart a structural limitation to the claim), the concave recess located proximal to the stopper (i.e., the concave recess 172 is closer to the proximal end of the sheath than the distal end); and 

It is noted that Bennett does not appear to disclose that the concave recess, provided on the outer surface of the sheath, has a circular perimeter.
Newby discloses a safety needle assembly having a surface 46 (Figs. 1 and 17-18) desired facilitate digital manipulation (see col. 6, line 64 to col. 7, line 7). The surface is shown in Figs. 1 and 17-18 to be an elliptical concave recess having small bumps thereon.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Bennett, in order to provide the concave recess to have a round perimeter, in order to provide a known and useful surface configuration to facilitate digital manipulation. Further, while Newby does not explicitly disclose that the concave recess is circular, Newby discloses that that the concave recess may be shaped to conform to a user’s finger (see Newby at col. 7, lines 2-4). Accordingly, modifying the recess to be circular instead or elliptical in a manner conforming to a circular portion of a user’s finger would have been well within the level of ordinary skill in the art at the time of the invention, and would have led to a reasonable expectation of success in enhancing the facilitation of digital manipulation.
It is further noted that Bennett does not appear to disclose that the curved region 188 has a plurality of protrusions and recesses formed thereon.
Debreczeni discloses a safety needle assembly having a sheath 23 (Fig. 2) comprising a curved region 33 (Fig. 2) upon which a plurality of protrusions and recesses are formed (i.e., the region has a serrated surface; see col. 3, lines 8-10).

Regarding claim 3, Bennett discloses that the sheath cannula fixing part comprises a locking tab 234 (Fig. 14) which protrudes from a side wall of the opening to an inside of the opening, the locking tab passing the cannula introduced in the opening and then locking the cannula (see Bennett at col. 6, lines 45-53).  
Regarding claim 5, Bennett discloses that wherein a hole at least partially defined by the protrusive stopper is formed in the outer surface (see Bennett at Fig. 2 illustrating holes 163, 167 in an outer surface of the sheath attachment part, through which the protrusive stopper 228 is inserted). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al (U.S. Pat. 6,699,217 B2) in view of Newby et al (U.S. Pat. 6,984,223 B) in view of Debreczeni (U.S. Pat. 5,462,534), further in view of Szabo (U.S. Pat. 5,913,846, hereinafter “Szabo”).
Regarding claim 4, Bennett discloses that the attachment part of the sheath is comprised of cylindrical pins (i.e., a hanger bar 182 is attached to extending arms 180; the portions of the hanger bar 182 that extend laterally beyond the extending arm are interpreted to be pins). 
However, Bennett in view of Newby and Debreczeni does not appear to disclose that a sheath attachment part of the collar is comprised of protruded ears including a pair of through halls each of which houses a cylindrical pin, and inside chamfers each of which receives a cylindrical pin.  
Szabo discloses a safety needle assembly having an attachment part 54 of a sheath comprised of cylindrical pins (the part is in the shape of a pin), and a sheath 
A skilled artisan would have found it obvious at the time of the invention to modify the attachment part of the sheath in Bennett according to the teaching in Szabo, in order to provide a hinge that is less susceptible to wear and tear by reducing the area of frictional engagement between the collar and the sheath attachment part. Further, based on the disclosure in Szabo that the ears completely surround the pins, a skilled artisan would have found it obvious to modify the attachment part of the sheath accordingly as it would have resulted in improved securement of the sheath attachment part to the collar by reducing the possibility of the sheath attachment apart accidentally becoming dislodged from the collar.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered. However, as necessitated by the amendments, a new ground of rejection has been applied. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/19/2021